UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REUBEN AVENT,

                               Plaintiff,                            19-CV-10923 (CM)
                      -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                          OR AMENDED IFP APPLICATION
NYS ATT GEN. LETITIA JAMES,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a fully completed in forma

pauperis (IFP) application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but it is incomplete. Plaintiff states that he has

been unemployed since July 2019 and receives $244 weekly in unemployment insurance but

pays $6000 monthly for a car loan for his Mercedes Benz 250. Plaintiff indicates that his

monthly expenses are $7000. Because it appears that Plaintiff has not fully explained his

financial circumstances, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 19-CV-10923 (CM) and fully completed by

answering all questions about Plaintiff’s income and expenses.

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

fails to comply with this order within the time allowed, the action will be dismissed without

prejudice to Plaintiff’s refiling it.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 27, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
